Matter of Mark G. (2015 NY Slip Op 06815)





Matter of Mark G.


2015 NY Slip Op 06815


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-09739
 (Docket No. 4491/14)

[*1]In the Matter of Mark G. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Pamela Seider Dolgow and Alyssa Bliss of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Michael Ambrosio, J.), dated September 24, 2014. The order, upon a fact-finding order of that court dated March 4, 2014, made upon Mark G.'s admission, finding that he committed an act which, if committed by an adult, would have constituted the crime of attempted sexual abuse in the first degree, adjudicated Mark G. a juvenile delinquent and placed him on probation for a period of 12 months.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court providently exercised its discretion in denying his request for an adjournment in contemplation of dismissal and instead adjudicating him a juvenile delinquent and directing that he be placed on probation for a period of 12 months (see Family Ct Act §§ 315.3, 352.1, 352.2; Matter of Damien S., 124 AD3d 667, 669; Matter of Tyriwali B., 106 AD3d 1082, 1082-1083). The Family Court has broad discretion in fashioning orders of disposition (see Matter of Tafari M., 90 AD3d 1052; Matter of Anthony G., 82 AD3d 1235), and its determination is accorded great deference (see Matter of Leonard J., 67 AD3d 911, 912; Matter of Michael D., 60 AD3d 945). The disposition reflects a provident exercise of discretion under the circumstances of this case, which include the seriousness of the offense, the probation department's recommendation, and evidence indicating the appellant's continuing need for court-supervised therapy and treatment (see Matter of Tafari M., 90 AD3d at 1053; Matter of Jonathan F., 72 AD3d 963).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court